699 N.W.2d 302 (2005)
Behnke
v.
Auto Owners Ins. Co.
No. 127459.
Supreme Court of Michigan.
July 14, 2005.
SC: 127459, COA: 248107.
On order of the Court, the application for leave to appeal the September 16, 2004 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action permitted by MCR 7.302(G)(1). The parties may file supplemental briefs within 28 days of the date of this order, but they should avoid submitting mere restatement of arguments made in application papers.